Citation Nr: 1449845	
Decision Date: 11/10/14    Archive Date: 11/19/14

DOCKET NO.  12-12 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a disability manifested by fatigue.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a skin disability.

4.  Entitlement to service connection for a sleep disorder.

5.  Entitlement to a rating in excess of 10 percent for hiatal hernia.

6.  Entitlement to a compensable rating for hemorrhoids.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J.C. Chapman


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1984 to March 2000, January 20, 2002 to March 31, 2002, May 28, 2003 to August 15, 2003, and November 2003 to February 2010.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by a Salt Lake City, Utah Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

In January 2014, the Veteran's representative indicated that the Veteran continues to receive treatment for the disabilities at issue, and suggested that records of such are pertinent and appear to be outstanding.  The record specifically shows that In April 2012, the Veteran reported he recently underwent endoscopy and could provide those records; such records have not been sought, and may contain pertinent information.  Accordingly, a remand is necessary to obtain the records.

Further, there has been difficulty with scheduling the Veteran for an examination to assess his claimed disabilities.  Specifically, it appears that the first request was sent to the Veteran's Air Force Base after he had already started terminal leave and moved to Florida.  He reported that he was then told he would be rescheduled for examinations, but encountered confusion at the VA and ultimately, did not undergo the examinations.  See April 2012 statement.  The Board finds that the Veteran has sufficiently explained his failure to report for examinations, and appears willing to report for any scheduled examination.  Therefore, another effort should be made to schedule the Veteran for VA examinations to obtain medical opinions regarding his claimed disabilities.   [The Veteran is advised that a failure to report (without cause) for scheduled examinations will result in the claims being decided on the record (see 38 C.F.R. § 3.655), which currently does not appear to include sufficient information to substantiate the claims.]

The case is REMANDED for the following:

1.  Associate with the record all outstanding records of VA and private treatment the Veteran has received for the disabilities at issue.   He must assist by identifying all providers and furnishing any releases necessary.  

2.  Thereafter, arrange for the Veteran to be examined by an appropriate physician(s) to determine the nature and likely etiology of any disability manifested by fatigue, hypertension, skin disability, and sleep disorder.  The record (to include this remand) must be reviewed by the examiners in conjunction with the examinations.  Any indicated diagnostic studies must be completed.  Based on examination of the Veteran and review of his record, the examiner or examiners should provide opinions that respond to the following:

(a)  Does the Veteran have a chronic disability(ies) manifested by fatigue?  

(b)  If such disability is diagnosed found, opine whether it is due to a known clinical diagnosis or is a manifestation of an undiagnosed illness.  Specifically, does he have chronic fatigue syndrome?. If it is due to a known clinical diagnosis, indicate whether it is at least as likely as not (a 50% or better probability) that such is related to the Veteran's military service, to include a notation of fatigue therein.

(c)  Does the Veteran have a diagnosis of hypertension.

(d)  If hypertension is diagnosed, opine whether such is at least as likely as not (a 50% or better probability) related to the Veteran's service, to include the notation of an elevated blood pressure on August 1984 examination in service?

(e)  Identify (by diagnosis) each skin disability entity found.

(f)  For each skin disability entity diagnosed, opine whether such is at least as likely as not (a 50% or better probability) related to the Veteran's service, to include his skin complaints noted therein?

(g)  Does the Veteran have a  sleep disorder /sleep apnea?.

(h)  If a sleep disorder/sleep apnea is diagnosed, identify the likely etiology for such disability; specifically, is it at least as likely as not (a 50% or better probability) related to the Veteran's service, to include the diagnosis of a circadian rhythm sleep disorder therein?

The examiner must explain the rationale for all opinions.

3.  Arrange for the Veteran to be examined by an appropriate physician to determine the current severity of his service-connected hiatal hernia and hemorrhoids.  The entire record must be reviewed by the examiner in conjunction with the examination.  All findings should be described in detail.  Any studies indicated should be completed.  The findings should include sufficient information to consider all criteria in 38 C.F.R. § 114, Codes 7336 (for hemorrhoids) and 7346 (for hiatal hernia).

4.  Then review the record and readjudicate the claims.  If any remains denied, issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.     §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

